Citation Nr: 0022225	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  The veteran expired in September 1996.  The 
appellant is the veteran's widow.


REMAND

A preliminary review of the record discloses that this matter 
was previously before the Board in May 1999.  At that time, 
the Board determined that service connection for residuals of 
frozen feet had been established for accrued purposes.  In 
conjunction with that decision, the Board remanded the issue 
of entitlement to service connection for the cause of the 
veteran's death.

The RO thereafter, in a May 1999 rating decision, implemented 
the Board's decision.  Service connection was granted for 
residuals of cold injury to the right and left foot under the 
provisions of 38 U.S.C.A. § 5121.  The RO assigned a separate 
30 percent evaluation for each disability.  However, the 
record does not reflect that the RO subsequently 
readjudicated the appellant's claim of service connection for 
the cause of the veteran's death.  In this regard, it was 
noted in the context of the May 1999 remand that the grant of 
service connection for residuals of frozen feet required 
readjudication of the claim for service connection for cause 
of the veteran's death inasmuch as a service-connected 
disability had been established. 

In order to ensure the appellant's right of due process, this 
case is REMANDED for the following development: 

The RO should readjudicate the issue of 
entitlement to service connection for the 
cause of the veteran's death, to include 
consideration of the service connected frozen 
feet as they relate to the veteran's death.

If the benefit sought on appeal is not granted, the appellant 
and her representative should be provided with a supplemental 
statement of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




